Exhibit 10.7
STOCK OPTION AGREEMENT
PURSUANT TO THE
MARKETAXESS HOLDINGS INC.
2004 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 28, 2006)
AGREEMENT (“Agreement”), dated January 19, 2011 by and between MarketAxess
Holdings Inc. (the “Company”) and T. Kelley Millet (the “Executive”).
Preliminary Statement
The Board of Directors of the Company (the “Board”) or a committee appointed by
the Board (the “Committee”) to administer the MarketAxess Holdings Inc. 2004
Stock Incentive Plan (Amended and Restated effective April 28, 2006) (the
“Plan”), has authorized this grant of an incentive stock option (the “Option”)
on January 19, 2011 (the “Grant Date”) to purchase the number of shares of the
Company’s common stock, par value $.003 per share (the “Common Stock”) set forth
below to the Executive, as an Eligible Employee of the Company or an Affiliate
(collectively, the Company and all Subsidiaries and Parents of the Company shall
be referred to as the “Employer”). Unless otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. A copy of the Plan has been delivered to the Executive. By signing and
returning this Agreement, the Executive acknowledges having received and read a
copy of the Plan and agrees to comply with it, this Agreement and all applicable
laws and regulations.
Accordingly, the parties hereto agree as follows:
1. Tax Matters. The Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). Notwithstanding the foregoing, the Option will not
qualify as an “incentive stock option,” among other events, (i) if the Executive
disposes of the Common Stock acquired pursuant to the Option at any time during
the two (2) year period following the date of this Agreement or the one (1) year
period following the date on which the Option is exercised; (ii) except in the
event of the Executive’s death or disability, as defined in Section 22(e)(3) of
the Code, if the Executive is not employed by the Company, any Subsidiary or any
Parent at all times during the period beginning on the date of this Agreement
and ending on the day three (3) months before the date of exercise of the
Option; or (iii) to the extent the aggregate fair market value (determined as of
the time the Option is granted) of the Common Stock subject to “incentive stock
options” which become exercisable for the first time in any calendar year
exceeds $100,000. To the extent that the Option does not qualify as an
“incentive stock option,” it shall not effect the validity of the Option and
shall constitute a separate non-qualified stock option.

 

 



--------------------------------------------------------------------------------



 



2. Grant of Option. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, the Executive is hereby granted an
Option to purchase from the Company 109,984 shares of Common Stock, at a price
per share of $21.56 (the “Option Price”).
3. Exercise. (a) Except as set forth in subsections (b) through (e) below, the
Option shall vest and become exercisable as follows, provided that the Executive
has not incurred a Termination of Employment prior to the vesting date:

              Incremental Percentage of   Vesting Date   Options Vested  
January 15, 2012
    12.5 %
January 15, 2013
    25.0 %
January 15, 2014
    25.0 %
January 15, 2015
    25.0 %
January 15, 2016
    12.5 %

To the extent that the Option has become vested and exercisable with respect to
a number of shares of Common Stock as provided above, the Option may thereafter
be exercised by the Executive, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Section 6.4(d) of the Plan, including, without limitation, by the filing of
any written form of exercise notice as may be required by the Committee and
payment in full of the Option Price multiplied by the number of shares of Common
Stock underlying the portion of the Option exercised. Upon expiration of the
Option, the Option shall be canceled and no longer exercisable.
There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date.
The Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time.
(b) Upon the death or Disability of the Executive, fifty percent (50%) of the
then unvested portion the Option shall become fully vested and exercisable on
the date of the Executive’s death or Disability.
(c) Upon the Executive’s Termination (i) by the Company without Cause, or
(ii) by the Executive for Good Reason, any portion of the Option that would have
otherwise become vested in (x) the twelve (12) month period following the date
of such Termination if such Termination occurs outside of a Change in Control
Period or (y) the twenty-four (24) month period following the date of such
Termination if such Termination occurs during a Change in Control Period, shall
become immediately vested and exercisable on the date of such Termination.

 

2



--------------------------------------------------------------------------------



 



“Change in Control Period” means the three (3) month period prior to, and the
eighteen month period following, a Change in Control that constitutes a Change
in Control Event within the meaning of Section 409A of the Code.
(d) Notwithstanding anything herein to the contrary, in the event of the
Executive’s Termination as a result of the Company’s non-extension of the letter
agreement between the Company and the Executive, dated January 19, 2011, in
accordance with the terms thereof (a “Non-Extension”), the then unvested portion
of the Options shall continue to become vested and exercisable in accordance
with Section 3(a), as if a Termination shall not have occurred.
(e) In the event that the Executive engages in Detrimental Activity (as defined
in Exhibit A hereto) prior to any exercise of the Option, the Option shall
thereupon terminate and expire. As a condition of the exercise of the Option,
the Executive shall certify (or shall be deemed to have certified) at the time
of exercise in a manner acceptable to the Company that the Executive is in
compliance with the terms and conditions of the Plan and that the Executive has
not engaged in, and does not intend to engage in, any Detrimental Activity. In
the event the Executive engages in Detrimental Activity during the one (1) year
period commencing on the date any portion of the Option is exercised or becomes
vested, the Company shall be entitled to recover from the Executive at any time
within one (1) year after such exercise or vesting, and the Executive shall pay
over to the Company, an amount equal to any gain realized as a result of the
exercise (whether at the time of exercise or thereafter). The foregoing
provisions of this Section 3(e) shall cease to apply upon a Change in Control.
(f) Notwithstanding any other provision to the contrary in this Agreement, any
unvested portion of the Option shall, upon the Executive’s Termination, be
non-exercisable and shall be canceled.
4. Option Term. The term of each Option shall be ten (10) years after the Grant
Date, subject to earlier termination in the event of the Executive’s Termination
as specified in Section 5 below.

 

3



--------------------------------------------------------------------------------



 



5. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Executive’s Termination, shall remain
exercisable as follows:
(a) In the event of the Executive’s Termination by reason of death or
Disability, the vested portion of the Option shall remain exercisable until the
earlier of (i) two (2) years from the date of such Termination or (ii) the
expiration of the stated term of the Option pursuant to Section 4 hereof.
(b) In the event of the Executive’s involuntary Termination without Cause, or
the Executive’s voluntary Termination for Good Reason, the vested portion of the
Option shall remain exercisable until the earlier of (i) one (1) year from the
date of such Termination or (ii) the expiration of the stated term of the Option
pursuant to Section 4 hereof.
(c) In the event of the Executive’s voluntary Termination without Good Reason
(other than a voluntary Termination described in Section 5(d) below), the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination or (ii) the expiration of the stated
term of the Option pursuant to Section 4 hereof.
(d) In the event of the Executive’s Termination as a result of a Non-Extension
(i) the portion of the Option that is vested on the date of such Termination
shall remain exercisable for one (1) year from the date of such Termination and
(ii) any portion of the Option that becomes vested and exercisable in accordance
with Section 3(d) shall remain exercisable for one (1) year from the date such
portion of the Option becomes vested.
(e) In the event of the Executive’s Termination for Cause or in the event of the
Executive’s voluntary Termination without Good Reason within ninety (90) days
after an event that would be grounds for a Termination for Cause, the
Executive’s entire Option (whether or not vested) shall terminate and expire
upon such Termination.
6. Restriction on Transfer of Option. No part of the Option shall be Transferred
other than by will or by the laws of descent and distribution and during the
lifetime of the Executive, may be exercised only by the Executive or the
Executive’s guardian or legal representative. In addition, the Option shall not
be assigned, negotiated, pledged or hypothecated in any way (except as provided
by law or herein), and the Option shall not be subject to execution, attachment
or similar process. Upon any attempt to Transfer the Option or in the event of
any levy upon the Option by reason of any execution, attachment or similar
process contrary to the provisions hereof, such transfer shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records and to issue “stop transfer” instructions to its transfer agent.
7. Rights as a Stockholder. The Executive shall have no rights as a stockholder
with respect to any shares covered by the Option unless and until the Executive
has become the holder of record of the shares, and no adjustments shall be made
for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan.

 

4



--------------------------------------------------------------------------------



 



8. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Executive with respect to the subject matter hereof.
9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):
If to the Company, to:
MarketAxess Holdings Inc.
299 Park Avenue, 10th Floor
New York, New York, 10171
Attention: Compensation Committee
If to the Executive, to the address on file with the Company.
10. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Employer will employ the
Executive for any specific time period, nor does it modify in any respect the
Employer’s right to terminate or modify the Executive’s employment or
compensation.
[End of text. Signature page follows.]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

            MARKETAXESS HOLDINGS INC.
      By:   /s/ Richard M. McVey       Richard M. McVey        Chief Executive
Officer         Dated:  January 19, 2011  

          EXECUTIVE:    
 
 
/s/ T. Kelley Millet
          T. Kelley Millet    
 
       
Dated:
  January 19, 2011    
 
 
 
   

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITION OF DETRIMENTAL ACTIVITY
For purposes of this Agreement, “Detrimental Activity” shall mean: (a) the
disclosure to anyone outside the Company or its affiliates, or the use in any
manner other than in the furtherance of the Company’s or its affiliate’s
business, without written authorization from the Company, of any confidential
information or proprietary information, relating to the business of the Company
or its affiliates that is acquired by an Executive prior to the Executive’s
Termination; (b) activity while employed or performing services that results, or
if known could result, in the Executive’s Termination that is classified by the
Company as a Termination for Cause; (c) engaging in Solicitation (as defined
below) without, in all cases, written authorization from the Company; (d) the
making of disparaging comments or statements by the Executive, or the inducement
of others by the Executive to make any disparaging comments or statements, to
the press, the Company’s or its affiliates’ employees, consultants or any
individual or entity with whom the Company or its affiliates has a business
relationship which could reasonably be expected to adversely affect in any
manner: (i) the conduct of the business of the Company or its affiliates
(including, without limitation, any products or business plans or prospects); or
(ii) the business reputation of the Company or its affiliates, or any of their
products, or their past or present officers, directors or employees; (e) without
written authorization from the Company, engaging in Competition (as defined
below). For purposes of sub-sections (a), (c), and (e) above, the Board of
Directors of the Company shall each have authority to provide the Executive with
written authorization to engage in the activities contemplated thereby and no
other person shall have authority to provide the Executive with such
authorization.
“Competition” means the Executive’s participation, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever (within the
United States or in any foreign country where the Company or its affiliates does
business) in a business (whether a division, unit, subsidiary or affiliate),
other than the Company and its affiliates: (i) that is engaged in the design,
development, operation or promotion of a multi-dealer electronic platform or
electronic commerce network (ECN) for fixed income securities (or other fixed
income instruments) information research, distribution, trading and/or other
transactions; (ii) whose principal business is electronic distribution, research
and/or trading of fixed income securities (or other fixed income instruments);
or (iii) that is not included in subsections (i) or (ii) and as to which the
Company or its affiliates have taken demonstrable steps at the time of
termination of the Executive’s employment. Competition does not include: (i) the
Executive’s ownership of not more than 1% of the total outstanding stock of a
publicly held company; or (ii) the Executive’s performance of services for any
enterprise to the extent such services are not performed, directly or
indirectly, for a business in the aforesaid Competition (including, without
limitation, his performance of services for any entity which has a division or
business unit engaging in competition with the Company’s or its affiliates’
business, if such performance does not in any capacity, directly or indirectly,
involve work with or assistance to such division or business unit). The meaning
of “as to which the Company has taken demonstrable steps” shall be determined by
the Board of Directors of the Company in good faith based on written memoranda
or similar writings or communications and such determination shall be conclusive
and binding for all purposes hereunder.

 

7



--------------------------------------------------------------------------------



 



“Solicitation” means (i) recruiting, soliciting or inducing any nonclerical
employee or consultant of the Company or its affiliates to terminate his or her
employment with, or otherwise cease or reduce his or her relationship with, the
Company or such affiliate; (ii) hiring or assisting another person or entity to
hire any nonclerical employee or consultant of the Company or its affiliates or
any person who, to the Executive’s knowledge, within six months before was such
a person; or (iii) soliciting or inducing any person or entity to terminate, or
otherwise to cease, reduce, or diminish in any way its relationship with or
prospective relationship with the Company or its affiliates. You may however, if
requested by any entity with which you are not affiliated, serve as a reference
for any person who at the time of the request is not an employee of, or
consultant to, the Company or its affiliates.

 

8